






















Exhibit B




--------------------------------------------------------------------------------






UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT BECKLEY


In re MASSEY ENERGY CO. SECURITIES LITIGATION


This Document Relates To:
ALL ACTIONS.




)
)
)
)
)
)
)
)
Civil Action No. 5:10-cv-00689-ICB
CLASS ACTION
The Honorable Irene C. Berger









 
[PROPOSED] FINAL ORDER AND JUDGMENT
WHEREAS:
As of February 5, 2014, Lead Plaintiff, the Commonwealth of Massachusetts
Pension Reserves Investment Trust (“Lead Plaintiff”) and named plaintiff David
Wagner (collectively “Plaintiffs”), on behalf of themselves and the proposed
Settlement Class, on the one hand, and Massey Energy Company (n/k/a Alpha
Appalachia Holdings, Inc.) (“Massey” or the “Company”), Donald L. Blankenship,
Baxter F. Phillips, Jr., Eric B. Tolbert, J. Christopher Adkins, Dan R. Moore,
E. Gordon Gee, Richard M. Gabrys, James B. Crawford, Robert H. Foglesong,
Stanley C. Suboleski and Lady Barbara Thomas Judge (collectively, the
“Defendants”), and Alpha Natural Resources, Inc. (“ANR”), on the other hand,
entered into a

2

--------------------------------------------------------------------------------




Stipulation and Agreement of Settlement (the “Stipulation”) in the above-titled
litigation (the “Action”).
A.Pursuant to the Order Granting Preliminary Approval of Class Action
Settlement, Approving Form and Manner of Notice, and Setting Date for Hearing on
Final Approval of Settlement, entered ___________, _____ (the “Preliminary
Approval Order”), the Court scheduled a hearing for __________________, 2014, at
___:____ ___.m. (the “Settlement Hearing”) to, among other things: (i) determine
whether the proposed Settlement of the Action on the terms and conditions
provided for in the Stipulation is fair, reasonable and adequate, and should be
approved by the Court; and (ii) determine whether a judgment as provided for in
the Stipulation should be entered.
B.    The Court ordered that the Notice of Pendency of Class Action and Proposed
Settlement and Motion for Attorneys’ Fees and Expenses (the “Notice”) and a
Proof of Claim and Release form (“Proof of Claim”), substantially in the forms
attached to the Preliminary Approval Order as Exhibits 1 and 2, respectively, be
mailed by first-class mail, postage prepaid, on or before ten (10) business days
after the date of entry of the Preliminary Approval Order (“Notice Date”) to all
potential Settlement Class Members who could be identified through reasonable
effort, and that a Summary Notice of Pendency of Class Action and Proposed
Settlement and Motion for Attorneys’ Fees and Expenses (the “Summary Notice”),
substantially in the form attached to the Preliminary Approval Order as Exhibit
3, be published in The Wall Street Journal and transmitted over PR Newswire
within fourteen (14) calendar days of the Notice Date.
C.    The Notice and the Summary Notice advised potential Settlement Class
Members of the date, time, place, and purpose of the Settlement Hearing. The
Notice further advised that

3

--------------------------------------------------------------------------------




any objection to the Settlement was required to be filed with the Court and
served on counsel for the Settling Parties such that it would be received by
__________________, 2014.
D.    The provisions of the Preliminary Approval Order as to notice were
complied with.
E.    On ____________, 2014, Lead Plaintiff moved for final approval of the
Settlement, as set forth in the Preliminary Approval Order. The Settlement
Hearing was duly held before this Court on _______________, 2014, at which time
all interested Persons were afforded the opportunity to be heard.
F.    This Court has duly considered Lead Plaintiff’s motion, the affidavits,
declarations, memoranda of law submitted in support thereof, the Stipulation,
and all of the submissions and arguments presented with respect to the proposed
Settlement.
NOW, THEREFORE, after due deliberation, IT IS ORDERED, ADJUDGED AND DECREED
that:
1.This Final Order and Judgment (“Judgment”) incorporates by reference the
definitions in the Stipulation and all capitalized terms used in this Judgment
that are not otherwise defined herein shall have the same meanings as set forth
in the Stipulation.
2.    This Court has jurisdiction over the subject matter of the Action and over
all Settling Parties and all members of the Settlement Class.
3.    The Court hereby affirms its determinations in the Preliminary Approval
Order and finally certifies, for the purposes of the Settlement only, pursuant
to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, the
Settlement Class of: all Persons who purchased or otherwise acquired shares of
the common stock of Massey Energy Company between February 1, 2008 and July 27,
2010, inclusive, and were damaged thereby. Excluded from the Settlement

4

--------------------------------------------------------------------------------




Class are: (i) Defendants; (ii) ANR; (iii) the officers and directors of Massey
during the Class Period; (iv) all of Massey’s subsidiaries during the Class
Period; (v) members of the immediate families of any excluded Person; (vi) the
legal representatives, heirs, successors or assigns of any excluded Person;
(vii) any entity in which any Defendant or ANR has or had a controlling
interest; and (viii) any Person who would otherwise be a Settlement Class Member
but who properly excluded himself, herself, or itself by filing a valid and
timely request for exclusion in accordance with the requirements set forth in
the Notice. A list of all valid and timely requests for exclusion allowed by the
Court is annexed hereto as Exhibit A.
4.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the
purposes of the Settlement only, the Court hereby re-affirms its determinations
in the Preliminary Approval Order and finally certifies Lead Plaintiff the
Commonwealth of Massachusetts Pension Reserves Investment Trust and Plaintiff
David Wagner as Class Representatives for the Settlement Class; and finally
appoints Labaton Sucharow LLP and Robbins Geller Rudman & Dowd LLP as Class
Counsel for the Settlement Class and James F. Humphreys & Associates L.C. as
Liaison Counsel for the Settlement Class.
5.    The notification provided for and given to the Settlement Class: (i) was
in compliance with the Preliminary Approval Order; (ii) constituted the best
notice practicable under the circumstances; (iii) constituted notice that was
reasonably calculated to apprise Settlement Class Members of the effect of the
Settlement, of the proposed Plan of Allocation, of Co-Lead Counsel’s request for
an award of attorney’s fees and payment of litigation expenses incurred in
connection with the prosecution of the Action, of Settlement Class Members’
right to object to the Settlement, the Plan of Allocation, and/or Co-Lead
Counsel’s request for an award of attorney’s fees and payment of litigation
expenses, and of their right to appear at the

5

--------------------------------------------------------------------------------




Settlement Hearing; (iv) constituted due, adequate, and sufficient notice to all
Persons entitled to receive notice of the proposed Settlement; and (v) satisfied
the notice requirements of Rule 23 of the Federal Rules of Civil Procedure, the
United States Constitution (including the Due Process Clause), Section 21D(a)(7)
of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7), as amended by
the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), and all
other applicable law and rules.
6.    The Court has considered any objections to the Settlement submitted
pursuant to Rule 23(e)(5) of the Federal Rules of Civil Procedure. The Court
finds and concludes that each of the objections is without merit, and they are
hereby overruled.
7.    In light of the benefits to the Settlement Class, the complexity, expense
and possible duration of further litigation of the Action, the risks of
establishing liability and damages, and the costs of continued litigation, the
Court hereby fully and finally approves the Settlement as set forth in the
Stipulation in all respects, and finds that the Settlement is, in all respects
fair, reasonable and adequate, and in the best interests of Plaintiffs, the
Settlement Class, and the Settlement Class Members. This Court further finds
that the Settlement set forth in the Stipulation is the result of arm’s-length
negotiations between experienced counsel representing the interests of the
Settling Parties. The Settlement shall be consummated in accordance with the
terms and provisions of the Stipulation.
8.    The Consolidated Amended Class Action Complaint for Violations of the
Federal Securities Laws, filed on March 11, 2011, is hereby dismissed in its
entirety, with prejudice, and without costs to any Settling Party, except as
otherwise provided in the Stipulation.

6

--------------------------------------------------------------------------------




9.    The Court further finds that during the course of the Action, the Settling
Parties and their respective counsel at all times complied with the requirements
of Rule 11 of the Federal Rules of Civil Procedure.
10.    Upon the Effective Date, Plaintiffs and each and every other Settlement
Class Member on behalf of themselves and each of their respective heirs,
executors, trustees, administrators, predecessors, successors, and assigns,
shall be deemed to have fully, finally, and forever waived, released,
discharged, and dismissed each and every one of the Released Claims as against
each and every one of the Defendant Released Parties and shall forever be
BARRED, ENJOINED AND RESTRAINED from commencing, instituting, prosecuting or
maintaining any and all of the Released Claims against any and all of the
Defendant Released Parties.
11.    Upon the Effective Date, Defendants and ANR, on behalf of themselves and
each of their respective heirs, executors, trustees, administrators,
predecessors, successors, and assigns, shall be deemed to have fully, finally,
and forever waived, released, discharged, and dismissed each and every one of
the Defendants’ Released Claims as against each and every one of the Plaintiff
Released Parties and shall forever be BARRED, ENJOINED AND RESTRAINED from
commencing, instituting, prosecuting or maintaining any and all of the
Defendants’ Released Claims against any and all of the Plaintiff Released
Parties.
12.    Each Settlement Class Member, whether or not such Settlement Class Member
executes and delivers a Proof of Claim, is bound by this Judgment, including,
without limitation, the release of claims as set forth above.
13.    This Judgment and the Stipulation, whether or not consummated, and any
discussions, negotiations, proceedings or agreements relating to the
Stipulation, the Settlement, and any matters arising in connection with
settlement discussions or negotiations, proceedings,

7

--------------------------------------------------------------------------------




or agreements, shall not be offered or received against or to the prejudice of
the Settling Parties, or their respective counsel, for any purpose other than in
an action to enforce the terms hereof, and in particular:
(a)    do not constitute, and shall not be offered or received against or to the
prejudice of Defendants as evidence of, or construed as, or deemed to be
evidence of any presumption, concession, or admission by Defendants with respect
to the truth of any allegation by Plaintiffs and the Settlement Class, or the
validity of any claim that has been or could have been asserted in the Action or
in any litigation, including but not limited to the Released Claims, or of any
liability, damages, negligence, fault or wrongdoing of Defendants or any Person
whatsoever;
(b)    do not constitute, and shall not be offered or received against or to the
prejudice of Defendants as evidence of a presumption, concession, or admission
of any fault, misrepresentation, or omission with respect to any statement or
written document approved or made by the Defendants, or against or to the
prejudice of Plaintiffs or any other members of the Settlement Class as evidence
of any infirmity in the claims of Plaintiffs or the other members of the
Settlement Class;
(c)    do not constitute, and shall not be offered or received against or to the
prejudice of Defendants, Plaintiffs, any other member of the Settlement Class,
or their respective counsel, as evidence of a presumption, concession, or
admission with respect to any liability, damages, negligence, fault, infirmity
or wrongdoing, or in any way referred to for any other reason against or to the
prejudice of any of the Defendants, Plaintiffs, other members of the Settlement
Class, or their respective counsel, in any other civil, criminal or
administrative action

8

--------------------------------------------------------------------------------




or proceeding, other than such proceedings as may be necessary to effectuate the
provisions of the Settlement;
(d)    do not constitute, and shall not be construed against Defendants,
Plaintiffs, or any other member of the Settlement Class, as an admission or
concession that the consideration to be given hereunder represents the amount
which could be or would have been recovered after trial; and
(e)    do not constitute, and shall not be construed as or received in evidence
as an admission, concession, or presumption against Plaintiffs or any other
members of the Settlement Class that any of their claims are without merit or
infirm or that damages recoverable under the Complaint would not have exceeded
the Settlement Amount.
14.    The administration of the Settlement, and the decision of all disputed
questions of law and fact with respect to the validity of any claim or right of
any Person to participate in the distribution of the Net Settlement Fund, shall
remain under the authority of this Court.
15.    In the event that the Settlement does not become effective in accordance
with the terms of the Stipulation, then this Judgment shall be rendered null and
void to the extent provided by and in accordance with the Stipulation and shall
be vacated; and in such event, all orders entered and releases delivered in
connection herewith shall be null and void to the extent provided by and in
accordance with the Stipulation.
16.    Without further order of the Court, the Settling Parties may agree to
reasonable extensions of time to carry out any of the provisions of the
Stipulation.
17.    The Settling Parties are hereby directed to consummate the Stipulation
and to perform its terms.

9

--------------------------------------------------------------------------------




18.    A separate order shall be entered regarding Co-Lead Counsel’s application
for attorneys’ fees and payment of expenses as allowed by the Court. A separate
order shall be entered regarding the proposed Plan of Allocation for the Net
Settlement Fund. Such orders shall in no way disturb or affect this Judgment and
shall be considered separate from this Judgment.
19.    Without affecting the finality of this Judgment in any way, this Court
hereby retains continuing jurisdiction over: (i) implementation of the
Stipulation and Settlement; (ii) the allowance, disallowance or adjustment of
any Settlement Class Member’s claim on equitable grounds and any award or
distribution of the Settlement Fund; (iii) disposition of the Settlement Fund;
(iv) hearing and determining applications for attorneys’ fees, costs, interest
and payment of expenses in the Action; (v) all Settling Parties for the purpose
of construing, enforcing and administering the Stipulation, Settlement and this
Judgment; and (vi) other matters related or ancillary to the foregoing. There is
no just reason for delay in the entry of this Judgment and immediate entry by
the Clerk of the Court is expressly directed.




Dated: _________________, 2014


____________________________________
Honorable Irene C. Berger
UNITED STATES DISTRICT JUDGE
 
 




10